LAND, J.
Plaintiffs, citizens and electors of the village of Duson, instituted this mandamus suit against Gabriel Breaux, mayor, and Prank Robin, Jules Bouillon, and Elize Mire, members of the board of aldermen, of said municipality, to compel them, and each of them, to order an election to be held on April 18, 1916, for the purpose of electing a mayor, three members of the board of aider-men, and a marshal for the said village of Duson.
The petition alleges that the terms of said officers had expired.
After filing several technical exceptions to the proceeding, the defendants answered that they and the marshal had been elected to their respective offices at an election held April 27, 1915, that said election was the first election for officers after the incorporation of said village, and that defendants are informed and believe that under the charter of said village the present officers hold their respective offices for a term of two years, beginning May 1, 1915.
The cause was tried, and there was judgment in favor of the relators as prayed for in their petition.
The defendants appealed and furnished a suspensive appeal bond in the sum of $150, as fixed by the court a qua.
There is nothing in the record to show the pecuniary value of the respective offices held by the defendants, and we have no reason to believe that such value can possibly exceed $2,000, the lower limit of our jurisdiction.
It is therefore ordered that this case be transferred to the Court of Appeals for the parish of Lafayette, at the cost of appellants.